DETAILED ACTION
This action is in response to applicant's amendment filed 06/15/21.
The examiner acknowledges the amendments to the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makower et al., hereinafter “Makower ‘090” (U.S. Pub. No. 2007/0250090).

two or more non-inflatable volume filling device segments (see Figures 14A-14C; two segments include two separate keys 618 positioned within two respective portions of anchoring frame 600 [in other words, each segment includes both a key 618 and portion of anchoring frame 600], wherein the two segments are not capable of expanding when filled with air or gas; an alternative interpretation would be some non-inflatable volume device segments include keys 618 and other non-inflatable volume device segments include respective portions of anchoring frame 600 that receive said keys) adapted to form (part of) an implantable volume filling device (the segments defined above are part of a whole device which includes all the elements of device 10 shown in Figure 14A plus all elements of anchoring frame 600 shown in Figures 13A-13D and 14B-14C),
wherein the volume filling device is adapted to be at least substantially invaginated by a stomach wall portion of the patient, (see Figs. 13A-D and similar embodiment in Figures 15A-E, wherein the device is capable being placed resting against the outside of a stomach wall, as well as being invaginated by a stomach wall), 
wherein said volume filling device is adapted to be placed with an outer surface of the device resting against the stomach wall (see paragraph [0228]), such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device (see paragraph [0172]), when the filling device is invaginated in the stomach wall, and 

wherein said volume filling device segments are adapted to separately pass through the food passageway, thereby reducing the risk for causing obstruction/ileus in the patient's intestine (paragraphs [0190] and [0228]).
Furthermore, language such as, "for treating obesity," merely recites intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitations "adapted to be at least substantially be invaginated by a stomach wall portion of a patient," and, "adapted to be placed with the outer surface of the device resting against the stomach wall, such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device, when the filling device is invaginated in the stomach wall," and, “adapted to disassemble into its volume filling device segments if the volume filling device leaves its implanted invaginated stomach position and inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach,” and, "adapted to separately pass through the food passageway, thereby reducing the risk for causing obstruction/ileus in the patient's intestine," all constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the structural limitations of the claim, and is capable of 
Regarding claim 3, Makower ‘090 discloses the apparatus according to claim 1, wherein the volume filling device segments have at least a part of an outer surface including a biocompatible material (a biocompatible fabric may be placed over the two segments anchoring frame 600; see paragraph [0231]).
Regarding claims 4-5, Makower ‘090 discloses the apparatus according to claim 1, wherein the volume filling device segments have a flexible outer shape (anchoring frame 600 goes from a straight configuration as shown in Figures 13A-13B to a curved deployed configuration as shown in Figure 13C-D, and are adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity (paragraph [0217]). The language, "adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the structural limitations of the claim, and is capable of being passed through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity.
Regarding claim 6, Makower ‘090 discloses the apparatus according to claim 1, wherein the volume filling device segments are adapted to have a shape allowing 
Regarding claim 7, Makower ‘090 discloses the volume filling device segments are hollow with a flexible outer surface (the segments have portions of anchoring frame 600 which are hollow or have a channel 608, and a flexible outer shape since anchoring frame 600 goes from a straight configuration as shown in Figures 13A-13B to a curved deployed configuration as shown in Figure 13C-D).
Regarding claim 8, Makower ‘090 discloses the volume filling device segments are adapted to be filled with at least one of a fluid a foam, a gel or a fluid that hardens to a solid material (the segments have portions of anchoring frame 600 which have a channel 608 that is capable of being filled with fluid).
Regarding claim 9, Makower ‘090 discloses the volume filling device segments are solid (the segments including portions of anchoring frame 600 and keys 618 are of a material that are firm and stable in shape and are not liquid or fluid).
Regarding claim 10, Makower ‘090 discloses the volume filling device segments are adapted to temporary be holding their assembled position (the segments including 600 and keys 618 are adapted to couple together and hold their assembled position).
Regarding claim 11, Makower ‘090 discloses the volume filling device segments are adapted to permanently hold their assembled position by the invaginated stomach wall (the segments including portions of anchoring frame 600 and keys 618 are adapted to couple together and permanently hold their assembled position).
Regarding claim 12, Makower ‘090 discloses the volume filling device segments are adapted to temporary be holding their assembled position by an adhesive (the segments including portions of anchoring frame 600 and keys 618 are capable of having adhesive added to them to facilitate securement in their assembled position).
Regarding claim 13, Makower ‘090 discloses the volume filling device segments are of size that admits free passage through the gastrointestinal system (portions of anchoring frame 600 and keys 618 are sized such that they may freely pass through gastrointestinal system).
Regarding claim 14, Makower ‘090 discloses the apparatus according claim 1, wherein that each of the volume filling device segments (using the interpretation where some of the non-inflatable volume device segments includes keys 618 and other non-inflatable volume device segments include respective portions of anchoring frame 600 that receive said keys) is provided with at least one assembly element (key 618, Figs. 14A-C) that sufficiently fits with at least one assembly element of another segment (frame 600), so the segments by fitting assembly elements can be assembled into (part of) the implantable volume filling device (Figs. 14A-C).
Regarding claim 15, Makower ‘090 discloses the apparatus according to claim
600) and a plurality of outer parts (keys 618).
Regarding claim 16, Makower ‘090 discloses apparatus according to claim 14, wherein the assembly element is selected among sufficiently fitting flanges 618 and slits (within 600; Figs. 14A-C).
Regarding claim 17, Makower ‘090 discloses the apparatus according to claim
15, wherein the core part 600 is adapted to receive and assemble the outer parts 618 into an implantable volume filling device (Figs. 14A-C, 15A-B). The language, "adapted to receive and assemble the outer elements into an implantable volume filling device," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the structural limitations of the claim, and is capable of receiving and assembling the outer parts into an implantable volume filling device.
Regarding claim 18, Makower ‘090 discloses apparatus according to claim 17, wherein the core part has assembly slits (within 600, Figs. 14A-C) adapted to receive corresponding assembly flanges 618 of the outer parts when assembling the volume filling device.
Regarding claim 19, Makower ‘090 discloses the apparatus according to claim 18, wherein the slits (within 600, Figs. 14A-C) are distributed around an outer peripheral area of the core part (outer peripheral area can be any portion of the outside 600, see Figs. 13A, 14C; channels 608 can be configured as slits around the outer peripheral area of frame 600).
Regarding claim 20, Makower ‘090 discloses the apparatus according claim 14 wherein the at least one assembly element (618, Figs. 14A-C) immobilizes each of the volume filling device segments to a core part 600 along a first plane (Figs. 14A-C), and wherein the volume filling device segments and the core part further comprises second assembly elements (multiple flanges 618, and slit portions in 600), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (assembly of 618 and 600 can be along multiple planes including a plane that is at an angle to a first plane, paragraph [0233], see also Figs. 13A-D).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower ‘090 in view of Balbierz et al, hereinafter “Balbierz” (U.S. Pub. 2005/0261712).
Regarding claim 2, Makower ‘090 disclose the apparatus according to claim 1, but do not expressly teach wherein the volume filling device has a minimum .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,561,033 in view of Albrecht et al. (U.S. Pub. No. 2009/0326433).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include more 12 having male 20 and female 30 interlocking components) that are non-inflatable (see paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the segments be non-inflatable, as taught by Albrecht et al., such that the device easily and safely reduces the effective volume of the gastric cavity (see paragraph [0006]; Albrecht et al.) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.   Also, it would have been obvious to one of ordinary skill in the art at the time of invention to allow the device to disassemble into its segments if the device leaves its implanted position and in the event that the device penetrates the stomach wall, since doing so would be a safety feature to further prevent obstruction/ileus in the patient’s intestine.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,226,372 in view of Albrecht et al. (U.S. Pub. No. 2009/0326433).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include more elements and therefore encompass the limitations of the application claims, except for 12 having male 20 and female 30 interlocking components) that are non-inflatable (see paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the segments be non-inflatable, as taught by Albrecht et al., such that the device easily and safely reduces the effective volume of the gastric cavity (see paragraph [0006]; Albrecht et al.) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Also, it would have been obvious to one of ordinary skill in the art at the time of invention to allow the device to disassemble into its segments if the device leaves its implanted position and in the event that the device penetrates the stomach wall, since doing so would be a safety feature to further prevent obstruction/ileus in the patient’s intestine.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,226,372 and Albrecht et al. (U.S. Pub. No. 2009/0326433), as applied to claim 14 above, and further in view of Makower ‘090 (U.S. Pub. No. 2007/0250090).  As discussed above, the patent claims and Albrecht et al. encompass the application claim elements, except for the at least one assembly element immobilizes each of the volume filling device segments to a core part 618, Figs. 14A-C) immobilizes each of the volume filling device segments to a core part 600 along a first plane (Figs. 14A-C), and wherein the volume filling device segments and the core part further comprises second assembly elements (multiple flanges 618, and slit portions in 600), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (assembly of 618 and 600 can be along multiple planes including a plane that is at an angle to a first plane, paragraph [0233], see also Figs. 13A-D).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide these limitations, as taught by Makower ‘090, in order to enhance the anchoring of the device securely within the patient’s body for proper treatment of obesity. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection above.  Although Makower ‘090 is still cited, the new limitation of “non-inflatable” necessitated a new grounds where the “two segments” are redefined as seen in Figures 14A-14C, two segments including two separate keys 618 positioned within two respective portions of anchoring frame 600 (in other words, each segment includes both a key 618 and portion of anchoring frame 600), wherein the two segments are not capable of expanding when filled with air or gas.  An alternative interpretation would be some non-inflatable volume device segments include keys 618 and other non-inflatable volume device segments include respective portions of anchoring frame 600 that receive said keys, as discussed above.
Even though the device as a whole includes an inflatable segment (expandable portion of device 10), the claim only requires that the volume-filling segments are non-inflatable, and does not require that volume filling device as a whole is non-inflatable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        10/06/2021